       Case 3:20-cv-00062-DHB-BKE Document 4 Filed 09/15/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

MACK HENRY LOTT,                               )
                                               )
                 Petitioner,                   )
                                               )
        v.                                     )           CV 320-062
                                               )
STATE OF GEORGIA,                              )
                                               )
                 Respondent.                   )
                                           _________

                                           ORDER
                                           _________

        The above-captioned petition for a writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254, challenges a judgment of conviction entered in the Superior Court of Fulton County,

which is located in the Northern District of Georgia. It is the practice of this Court to

transfer an action attacking a conviction to the District in which the original criminal

proceedings were conducted. See 28 U.S.C. § 2241(d). Therefore, the Court ORDERS the

transfer of this action to the United States District Court for the Northern District of Georgia

for further consideration. The Court DIRECTS the Clerk to immediately forward the file to

that District.

        SO ORDERED this 15th day of September, 2020, at Augusta, Georgia.
